DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s amendment and argument of 1/26/22, are entered.
Claim 1 is amended.
Claim 2 is canceled.
Claim 17 is newly added.
	Claims 1 and 3-17 remain pending.

Election/Restrictions
Applicant’s election without traverse of the species of “surgery” in the reply filed on 5/18/21 is acknowledged.
	Claims 1-16 are presently considered with respect to the species “surgery” as recited in Claim 15.

Claim Status, Canceled Claims
	In light of the cancelation of Claim 2, all objections/rejections thereto, are withdrawn.

Specification
	In light of the amendment, the objection to the specification is withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


In light of the amendment, the rejections of Claims 1 and 3-16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, are withdrawn.
To wit, the amendment now provides the scope of the Saposin C-related polypeptide.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-5 and 10-17 remain/are newly rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9,757,432. Although the claims at issue are not identical, they are not patentably distinct from each other for the reasoning below.
	Claim 1: the patent claims inducing cancer cell death, in glioblastoma cells, in which SapC-DOPS (DOPS is an anionic lipid) is administered, along with rapamycin, an mTOR inhibitor (e.g., Claim 1).  Claim 1 of the patent also teaches the aspect of SEQ ID NO: 2, reciting “consisting of SEQ ID NO: 2”.

	Claim 5: the polypeptide is so-incorporated (e.g., Claim 1).
	Claim 10: rapamycin is utilized (e.g., Claim 1).
	Claim 11: sirolimus is claimed (e.g., Claim 1).
	Claim 12: simultaneous is taught (e.g., Claim 2).
	Claim 13: sequential is taught (e.g., Claim 3).
	Claim 14: the same secondary therapy is taught (e.g., Claim 4).
	Claim 15: the same secondary therapy types are taught (e.g., Claim 4).
	Claim 16: the patent claims chemotherapy, which is the administration of an anticancer agent (e.g., Claim 4).
	Claim 17: Claim 1 of the patent teaches SEQ ID NO: 2, reciting “consisting of SEQ ID NO: 2”.
	Thus, in light of the patent, it would have been obvious to make the invention.  The Artisan would do so and expect success, as the components are utilized for art-recognized purposes.
Response to Argument – Double Patenting
	Applicant’s argument has been considered but is not found persuasive.
	Applicant states they will consider a terminal disclaimer when there is an indication of allowable subject matter in the instant Application (p. 6, last paragraph).
	Such is not persuasive.  Double patenting rejections against patents are not held in abeyance.

Claim Rejections - 35 USC § 112

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The amended claims are now limited to the generic scope of a Saposin C-related peptide, having at least 75% identity to SEQ ID NO: 2.  New Claim 17 requires at least 25 contiguous amino acids of SEQ ID NO: 2 to be present.
The specification teaches that the polypeptide may be SEQ ID NO: 2, may be 75% identical to SEQ ID NO: 2, and may be a Saposin C-related polypeptide (e.g., paragraph 8), therefore, antecedent basis is provided for the literal recitations.  Further, the specification teaches Saposin C is a sphingolipid-activating protein that functions to catabolize glycosphingolipids (e.g., p. 2).  The specification discusses SapC analogs, and variants, in strict terms, as being of varying identity to SEQ ID NO: 1 or SEQ ID NO: 2, and recognizes the well known conservative substitutions anywhere in the protein (e.g., substitution of hydrophobic for 
While the art recognizes similar structural features between Saposins, e.g., Vaccaro, et al. (1999) “Saposins and their interaction with lipids”, Neurochemical Research, 24(2): 307-314, the same demonstrates that the Saposins, while related to each other, have distinct functions (whole document).  Moreover, the Art demonstrates a small number of mutations in Saposin C which cause lysosomal lipid disorders (e.g., Vaccaro, et al. (2010) “Saposin C mutations in Gaucher disease patients resulting in lysosomal lipid accumulation, saposin C deficiency, but normal prosaposin processing and sorting”, Human Molecular Genetics, 19(15): 2987-97.  But such fails to demonstrate mutations which may be made, yet provide the same function.  The art in general only recognizes mutations which cause the protein to not act in its normal function.  
Given the lack of knowledge as to which sites in the Saposin C protein are tolerant of mutation, and whether only conservative or also non-conservative changes are tolerated, and given the size of Saposin C, with also specific tolerance of 75% identity to SEQ ID NO: 2, allowing 20 amino acid substitutions/deletions/additions, anywhere, with only SEQ ID NO: 2 demonstrating the activity of the protein, while the Art demonstrates only mutations that are deleterious to the protein action, the Artisan would not have understood Applicant to have been in possession of a generic Saposin C related protein, or any protein of less than 100% identity to the Saposin C of SEQ ID NO: 2.
Response to Argument – Description, 75% identity to SEQ ID NO: 2

Applicant argues that the specification recites 75% identity, that this applies to the native sequence, and that therefore, the Artisan would know that 75% identity is described (pp. 7-8, paragraph bridging).
Such is not persuasive.  While such recitation provides antecedent basis, as has been recognized in the rejection, the Artisan would not know any particular 20 mutations which may be had and still arrive at a functional Saposin C variant.  Applicant’s disclosure only demonstrates that SEQ ID NO: 2 itself, which is 100% identical to SEQ ID NO: 2, provides for such activity.  The Art demonstrates single mutations that provide for bad activity of the protein.  From this, the Artisan could not reasonably be determined to have been provided possession of the mutations and combinations of mutations which elucidate the scope claimed.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KELLY whose telephone number is (571)272-0729.  The examiner can normally be reached on M-F: 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ROBERT M. KELLY
Examiner
Art Unit 1633



/ROBERT M KELLY/Primary Examiner, Art Unit 1633